
	

115 HR 2389 : To reauthorize the West Valley demonstration project, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 2389
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018ReceivedAN ACT
		To reauthorize the West Valley demonstration project, and for other purposes.
	
	
		1.West Valley demonstration project
 (a)ReauthorizationSection 3(a) of the West Valley Demonstration Project Act (Public Law 96–368; 42 U.S.C. 2021a note) is amended by striking $5,000,000 for the fiscal year ending September 30, 1981 and inserting $75,000,000 for each of fiscal years 2019 through 2025.
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report that describes—
 (1)the volumes, origins, and types of radioactive waste at the Western New York Service Center in West Valley, New York;
 (2)what options have been identified for disposal of each such type of radioactive waste; (3)what is known about the costs of, and timeframes for, each such option;
 (4)the benefits and challenges of each such option, according to the State of New York and the Department of Energy; and
 (5)as of the date of enactment of this Act— (A)how much has been spent on the disposal of radioactive waste associated with the demonstration project prescribed by section 2(a) of the West Valley Demonstration Project Act; and
 (B)what volumes and types of radioactive waste have been disposed of from the Western New York Service Center.
					
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk
